Citation Nr: 0323141	
Decision Date: 09/09/03    Archive Date: 09/23/03

DOCKET NO.  94-36 161A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for post-traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant served on active duty from August 1964 
to August 1968.  

When the veteran's claim was last before the Board of 
Veterans' Appeals (Board) in July 1996, the issue on appeal 
was characterized as whether new and material evidence had 
been received to reopen a claim for service connection for a 
psychiatric disorder.  The case was remanded to the 
Department of Veterans Affairs (VA) Des Moines, Iowa, 
Regional Office (RO) for additional development and 
readjudication.  Following the requested development, a 
December 1997 rating decision was issued in which service 
connection for major depressive disorder with panic attacks 
was granted, with a disability evaluation of 50 percent 
assigned effective from September 27, 1993, and a 70 percent 
evaluation assigned, effective from October 19, 1995.  In 
June 1998, a supplemental statement of the case was issued 
that continued to deny the included claim of whether new and 
material evidence had been submitted to reopen a previously 
denied claim of entitlement to service connection for post-
traumatic stress disorder.  

In an October 2002, supplemental statement of the case the RO 
determined that the requisite new and material evidence had 
been submitted to reopen the claim of entitlement to service 
connection for post-traumatic stress disorder, but continued 
to deny the claim on the merits.  Notwithstanding the RO's 
decision to reopen the claim, the preliminary question of 
whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on its merits.  See Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Consequently, 
the issue before the Board is the threshold question of 
whether new and material evidence has been submitted, as set 
out above.  

Finally, given the disposition of this appeal, the Board is 
undertaking additional development on the issue of 
entitlement to service connection for post-traumatic stress 
disorder as shown in the REMAND below.


FINDINGS OF FACT

1.  Service connection for post-traumatic stress disorder was 
denied in a February 1984 rating decision on the basis of the 
failure to confirm an in-service stressor to which a 
diagnosis of post-traumatic stress disorder could be related.  
That decision was not appealed and it became final.  That 
represented the last final denial of the claim on any basis.  

2.  The appellant has presented new evidence regarding in-
service stressors since February 1984 that is so significant 
as to the issue of entitlement to service connection for 
post-traumatic stress disorder that it must be considered in 
order to decide the merits of that claim for service 
connection.  


CONCLUSION OF LAW

The February 1984 RO decision that denied the appellant's 
claim of entitlement to service connection for post-traumatic 
stress disorder is final; new and material evidence has been 
submitted, and the claim is reopened.  38 U.S.C.A. § 4005 
(West 1982); 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 3.156, 3.160(d), 20.302 (1984 and 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the disposition of the appellant's appeal, 
the Board finds that notwithstanding the enactment of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), no undue prejudice to the 
appellant is evident by the Board's disposition herein.  Cf. 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In light of the 
favorable disposition of the claim to reopen, it is clear 
that sufficient evidence has been developed in this respect.  
However, as discussed more fully below, additional notice and 
development will be needed before disposing of the claim on 
the merits. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2002).  

RO decisions which are unappealed become final.  38 U.S.C.A. 
§ 4005 (West 1982); 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2002).  The governing regulations provide that an 
appeal consists of a timely filed notice of disagreement in 
writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. § 
20.200 (2002).  A claimant has one year from notification of 
a decision of the agency of original jurisdiction to file the 
notice of disagreement, and the decision becomes final if a 
notice of disagreement is not filed within that time.  
38 U.S.C.A. § 7105(b), (c); 38 C.F.R. §§ 3.160(d), 20.302(a) 
(2002).

The appellant is seeking service connection for post-
traumatic stress disorder which he contends was the result of 
traumatic events that he experienced in service.  However, 
inasmuch as a final decision as to that issue has been 
rendered, the matter currently before the Board for appellate 
review is whether new and material evidence has been received 
with which to reopen the claim of entitlement to service 
connection.

Service connection for post-traumatic stress disorder was 
denied in a February 1984 rating decision on the basis of the 
failure to confirm an in-service stressor to which a 
diagnosis of post-traumatic stress disorder could be related.  
That decision was not appealed and it became final.  That 
represented the last final denial of the claim on any basis.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.160(d), 20.302.  

Despite the finality of the prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2002).  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (codified at 38 C.F.R. § 3.156).  The change 
in the law, however, pertains only to claims filed on or 
after August 29, 2001.  66 Fed. Reg. 45,620.  Because the 
appellant's claim was initiated prior to August 2001, his 
claim will be adjudicated by applying the regulation in 
effect prior to August 2001.

New and material evidence must be presented or secured since 
the time that the claim was finally disallowed on any basis.  
Evans v. Brown, 9 Vet. App. 273 (1996).  Determining what the 
"issue at hand" in a case is depends on the specified basis 
or bases for the last disallowance of the claim.  Evans, 9 
Vet. App. at 284.  Evidence presented since the last final 
disallowance need not be probative of all elements required 
to award the claim, but need be probative only as to each 
element that was a specified basis for the last disallowance.  
See Glynn v. Brown, 6 Vet. App. 523, 528-29 (1994) and Struck 
v. Brown, 9 Vet. App. 145, 151 (1996).

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. § 
3.156.  New evidence may be found to be material if it 
provides "a more complete picture of the circumstances 
surrounding the origin of the appellant's injury or 
disability, even where it will not eventually convince the 
Board to alter its rating decision."  Elkins v. West, 12 Vet. 
App. 209 (1999).

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  

At the time of the February 1984 decision, the veteran had 
presented medical evidence showing a diagnosis of post-
traumatic stress disorder.  As noted above, the underlying 
basis of the RO's last final denial of the appellant's claim 
of entitlement to service connection for post-traumatic 
stress disorder was that there was no evidence of an in-
service stressor to which a diagnosis of post-traumatic 
stress disorder could be related.  Consequently, the Board 
must determine if any of the evidence received subsequent to 
the February 1984 determination is both "new" and "material," 
to the underlying question of whether the appellant had an 
in-service stressor that could be related to a diagnosis of 
post-traumatic stress disorder.  In essence, any newly 
submitted evidence must be new and must support the existence 
of an in-service stressor.  This is so, even though evidence 
of the current existence of post-traumatic stress disorder 
has not recently been shown.  

New and material evidence has been received.  Evidence 
associated with the claims file subsequent to the RO's denial 
of the claim in February 1984 includes written statements 
from servicemen who served with the veteran in Vietnam during 
the Vietnam war relating stressful events that they had 
experienced during their period of service.  One of these 
newly associated statements include references to the veteran 
sharing such experiences as being subjected to small arms 
fire, mortar attacks, and firefights together with one of the 
affiants.  

This newly submitted evidence bears directly and 
substantially upon the specific matter under consideration - 
the verification of the existence of in-service stressors - 
and was not considered by the RO in its February 1984 
decision.  The credibility of new evidence is assumed for the 
limited purpose of determining whether it is material.  
Justus v. Principi, 3 Vet. App. 510 (1992).  Therefore, these 
additional comrade statements are so significant that they 
must be considered in order to fairly decide the merits of 
this claim.  The aforementioned evidence constitutes new and 
material evidence under 38 C.F.R. § 3.156(a), and the Board 
is required to reopen the previously denied claim, 
notwithstanding the fact that a diagnosis of post-traumatic 
stress disorder has not recently been documented.  

Additional development is needed before the Board can proceed 
to adjudicate the appellant's claim for service connection 
for post-traumatic stress disorder on the merits.  As noted 
above, that development will proceed within the context of 
the remand below.  

In conclusion, new evidence has been presented that is so 
significant as to the issue of entitlement to service 
connection for post-traumatic stress disorder that it must be 
considered in order to decide the appellant's claim.  New and 
material evidence has thus been presented.  The claim is, 
therefore, reopened, and to that extent, the appeal is 
granted.  38 U.S.C.A. §§ 5108, 7104, 7105; 38 C.F.R. 
§§ 3.156, 3.160(d).


ORDER

New and material evidence having been presented, the claim of 
entitlement to service connection for post-traumatic stress 
disorder is reopened.  To this extent only, the appeal is 
granted.


REMAND

As decided above, new and material evidence has been found to 
reopen the appellant's claim of entitlement to service 
connection for post-traumatic stress disorder.  Consequently, 
the issue must now be considered on a de novo basis, that is, 
it must be considered based upon all of the evidence of 
record, both new and old.  

The Board at this juncture restates that the newly submitted 
evidence was presumed to be credible for the purpose of 
reopening the claim.  However, once the claim is reopened, 
that evidence must be considered in conjunction with all of 
the evidence of record and its credibility and significance 
must be weighed.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
eliminated the former statutory requirement that claims be 
well grounded.  This law also redefined the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
Regulations implementing the VCAA have been enacted.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002).  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Because of this change in the law brought about by the VCAA, 
the RO must provide the appellant with complete notice of the 
provisions of the VCAA and determine whether any additional 
notification or development action is required under the 
VCAA.  Although there has been considerable development that 
has been completed in association with the appellant's claim, 
there has been no specific compliance in this case with the 
VCAA.  The Board notes that any notification must be in 
compliance with the recent holding of Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  .

This case is REMANDED to the RO for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 are fully complied with 
and satisfied.  At the very least, the 
appellant should be provided a letter 
notifying him of the provisions of the 
VCAA and their effect on his particular 
claim for service connection.  This letter 
should also contain a statement disclosing 
the type of evidence that would be 
essential to the success of his claim, as 
well as a statement as to which portion, 
if any, of the evidence is to be provided 
by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the 
claimant.

2.  Thereafter, if additional evidence is 
added to the record, the RO should 
readjudicate the appellant's claim.  If a 
complete grant of the claim of entitlement 
to service connection for post-traumatic 
stress disorder remains denied, the 
appellant should be provided a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.  See 
Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this REMAND is to comply with due 
process considerations.  The Board intimates no opinion as to 
the ultimate outcome of this case.  The appellant need take 
no action unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



